Name: Commission Regulation (EC) NoÃ 232/2008 of 14 March 2008 amending Regulation (EC) NoÃ 382/2005 laying down detailed rules for the application of Council Regulation (EC) NoÃ 1786/2003 on the common organisation of the market in dried fodder
 Type: Regulation
 Subject Matter: economic policy;  agricultural policy;  agricultural activity;  civil law;  industrial structures and policy;  European Union law
 Date Published: nan

 15.3.2008 EN Official Journal of the European Union L 73/6 COMMISSION REGULATION (EC) No 232/2008 of 14 March 2008 amending Regulation (EC) No 382/2005 laying down detailed rules for the application of Council Regulation (EC) No 1786/2003 on the common organisation of the market in dried fodder THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers and amending Regulations (EEC) No 2019/93, (EC) No 1452/2001, (EC) No 1453/2001, (EC) No 1454/2001, (EC) No 1868/94, (EC) No 1251/1999, (EC) No 1254/1999, (EC) No 1673/2000, (EEC) No 2358/71 and (EC) No 2529/2001 (1), and in particular the second subparagraph of Article 71(2) thereof, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (2), and in particular Articles 90 and 194(a) in conjunction with Article 4 thereof, Whereas: (1) Council Regulation (EC) No 1786/2003 of 29 September 2003 on the common organisation of the market in dried fodder (3) is to be repealed from 1 April 2008 under Article 201(1)(b) of Regulation (EC) No 1234/2007. (2) Article 86(1) of Regulation (EC) No 1234/2007 provides for an aid for processing in respect of the products of the dried fodder sector to be granted to undertakings processing products. The conditions and the obligations to be fulfilled by those undertakings are currently laid down in Regulation (EC) No 1786/2003 and in its implementing rules contained in Commission Regulation (EC) No 382/2005 (4). (3) In particular, Article 10 of Regulation (EC) No 1786/2003 provides among others the obligation of processing undertakings to keep stock records. Article 12 of the said Regulation determines the information to be stated in the contracts provided for by Article 86(1)(a) of Regulation (EC) No 1234/2007 and Article 13 of Regulation (EC) No 1786/2003 provides that Member States have to introduce control systems. (4) Those conditions and obligations have not been incorporated in the Regulation (EC) No 1234/2007. (5) In order to enable the dried fodder sector to continue to function properly and in the interest of clarity and rationalisation, those conditions and obligations should be laid down in Regulation (EC) No 382/2005. (6) Eligibility for the aid requires, in certain cases, conclusion of a contract between producers and processing undertakings. To promote transparency of the production chain and facilitate essential checking, certain particulars in contracts should be made compulsory. (7) To receive the aid, processors should therefore be required to keep stock records providing necessary information for checking entitlement and to furnish any other document needed. (8) Where there is no contract between the producers and the processing undertakings, the latter should have to provide other information allowing entitlement to be checked. (9) Regulation (EC) No 382/2005 should therefore be amended accordingly. (10) In accordance with Article 33(2)(e), Member States should notify to the Commission, inter alia, the changes in areas of leguminous and other green fodder. In order to render this provision more precise, it should be specified that the areas concerned are those whose production was, in the previous marketing year, subject to processing in view of obtaining the aid referred to in Article 88 of Regulation (EC) No 1234/2007. (11) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 382/2005 is hereby amended as follows: 1. Article 12 is replaced by the following: Article 12 Stock records of processing undertakings 1. Aid provided for in Article 86(1) of Council Regulation (EC) No 1234/2007 (5) shall only be granted to undertakings processing the products listed in Part IV of Annex I to that Regulation which comply with the following conditions: (a) they keep stock records containing at least the following information: (i) the quantities of green fodder and, where applicable, sun-dried fodder processed; however, where the particular circumstances of the undertaking so require, quantities may be estimated on the basis of areas sown; (ii) the quantities of dried fodder produced and the quantities, with their quality, that leave the processor; (b) they provide any other supporting documents needed for verifying entitlement to the aid. 2. The stock records of processing undertakings provided for in paragraph 1 shall be kept in conjunction with the accounts and shall permit daily tracking of: (a) quantities of products entering for dehydration and/or grinding and, in respect of each delivery: (i) the date of entry, (ii) the quantity, (iii) the type or types referred to in Part IV of Annex I to Regulation (EC) No 1234/2007 of fodder to be dehydrated and, where applicable, sun-dried fodder, (iv) the moisture content of fodder to be dehydrated, (v) the references of the contract and/or delivery declaration provided for in Article 14 or 15 of this Regulation. (b) the quantities produced and any quantities of all additives used in manufacture; (c) the quantities leaving, and, for each lot, the date of leaving, the moisture content and protein content recorded; (d) the quantities of dried fodder in respect of which a processing undertaking has already benefited from aid, and which have entered or re-entered the premises of the undertaking; (e) the stock of dried fodder at the end of each marketing year; (f) the products mixed with or added to fodder dried and/or ground by the undertaking, specifying the type and name of the products, their total nitrogenous matter content in the dry matter and their rate of incorporation in the finished product. 3. Processing undertakings shall keep separate stock records for all categories of dried fodder provided for in Part IV of Annex I of Regulation (EC) No 1234/2007. 4. Where a processing undertaking also dehydrates or processes products other than dried fodder, it shall keep separate stock records in respect of such other dehydrating or processing activities. 2. Article 14 is replaced by the following: Article 14 Contracts 1. Each contract as referred to in Article 86(1), points (a) and (c) of Regulation (EC) No 1234/2007 shall include, in particular: (a) the price to be paid to the grower of the green fodder or, if appropriate, sun-dried fodder; (b) the area from which the crop is to be delivered to the processor; (c) the delivery and payment terms; (d) the names and addresses of the parties to the contract; (e) the date on which it is concluded; (f) the marketing year concerned; (g) the type or types of fodder to be processed and the quantity likely to be involved; (h) the identification of the agricultural parcel(s) on which the fodder for processing is grown, with reference to the single aid application in which these parcels have been declared, in accordance with Article 14(1) of Regulation (EC) No 796/2004 and, where a contract has been concluded or a delivery declaration made before the date of submission of the single aid application, an undertaking to declare those parcels in the single aid application. 2. Where a processing undertaking is executing a special-order contract for processing of fodder as referred to in Article 86(1)(a) of Regulation (EC) No 1234/2007 concluded with an independent producer or with one or more of its own members, the contract shall also indicate: (a) the finished product to be delivered; (b) the costs to be paid by the producer.; 3. the following Article 22a is inserted in Chapter 5: Article 22a Inspection systems 1. Member States shall introduce inspection systems for verifying that each processing undertaking has complied with the following: (a) the conditions laid down in Articles 1, 3, 86 to 89 of Regulation (EC) No 1234/2007 and Articles 12 and 14 of this Regulation; (b) the quantities covered by aid applications correspond to the quantities of dried fodder meeting the minimum quality that leave the processing undertakings. 2. Dried fodder shall be weighed on leaving the processing plant and samples taken. 3. Before adopting provisions for the application of paragraph 1, Member States shall notify such provisions to the Commission.; 4. in Article 33(2) point (e) is replaced by the following: (e) not later than 31 May of each year, a comprehensive record of energy used in the production of dehydrated fodder, in accordance with Annex I to this Regulation, and the changes in areas of leguminous and other green fodder subject to processing as referred to in Article 86(1) of Regulation (EC) No 1234/2007, in accordance with Annex II to this Regulation, in the previous marketing year;. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 April 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 March 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 1. Regulation as last amended by Commission Regulation (EC) No 146/2008 (OJ L 46, 21.2.2008, p. 1). (2) OJ L 299, 16.11.2007, p. 1. (3) OJ L 270, 21.10.2003, p. 114. Regulation as last amended by Regulation (EC) No 456/2006 (OJ L 82, 21.3.2006, p. 1). (4) OJ L 61, 8.3.2005, p. 4. Regulation as last amended by Regulation (EC) No 1388/2007 (OJ L 310, 28.11.2007, p. 3). (5) OJ L 299,16.11.2007, p. 1.;